Citation Nr: 9923973	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for anxiety neurosis.

2.  What evaluation is warranted for the period from June 1, 
1996 for anemia.

3.  What evaluation is warranted for the period from June 1, 
1996 for a corneal scar of the left lower eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran did not include the issues 
of entitlement to service connection for an allergy to rubber 
and entitlement to an original rating in excess of 10 percent 
for atopic and seborrheic dermatitis of the neck and scalp in 
her July 1997 substantive appeal.  In this regard, the Board 
may only exercise jurisdiction over an issue after an veteran 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, while the representative's 
January 1999 written brief presentation includes the two 
foregoing issues, without a timely substantive appeal to the 
Board of Veterans' Appeals, this Member may not exercise 
jurisdiction over them.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
anxiety neurosis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  Since June 1, 1996, the veteran's anemia has been 
asymptomatic and not productive of hemoglobin of 10 grams/100 
milliliters or less with findings such as weakness, easy 
fatigability or headaches.

3.  Since June 1, 1996, the veteran's corneal scar of the 
left lower eye has been asymptomatic and productive of no 
visual impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
anxiety neurosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a compensable rating for anemia since 
June 1, 1996, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7700 (1998).

3.  The criteria for a compensable rating for a corneal scar 
of the left lower eye since June 1, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.84a, Diagnostic Code 6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service connection

The veteran is seeking service connection for anxiety 
neurosis.  The legal question to be answered initially, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence. See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals, 
lay observation is competent.

The veteran's service medical records show no indication of 
any treatment for or diagnosis of anxiety neurosis during her 
period of service.  Her February 1996 retirement physical 
examination noted complaints of depression, excessive worry, 
and nervousness.  Clinical evaluation, however, disclosed no 
psychiatric abnormality.  

According to a September 1996 VA psychiatric examination, the 
examiner deferred entering a diagnosis because the appellant 
was evasive and essentially uncooperative.  The examiner 
noted that when the appellant was willing to be more 
disclosing she should be reevaluated.

In various written statements, to include her June 1997 
notice of disagreement, the appellant revealed that she 
refrained from seeking mental health attention because of the 
stigma attached to it.  She described herself as frequently 
despondent, depressed, and overwhelmed.

With respect to the foregoing the Board notes that, while the 
veteran claims that she developed an anxiety disorder either 
during service or as a result of her service, she has offered 
no competent evidence to establish such a relationship, other 
than her own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show the veteran with an anxiety disorder 
during service.  The veteran has submitted no medical opinion 
or other competent evidence to show that she currently has 
anxiety neurosis.  The laws governing service connection 
demand that the veteran present competent evidence of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Furthermore, even assuming, without conceding, 
that she currently has an anxiety neurosis, she has provided 
no competent evidence that it is in anyway related to her 
period of service. The Board finds, therefore, that she has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.

The Board considered the representative's contention that 
further development, to include securing another VA 
psychiatric examination is in order prior to any the entry of 
any Board decision.  The Board must point out, however, that 
the duty to assist is not triggered until a well grounded 
claim has been presented.  Epps v. Brown, 9 Vet. App. 341 
(1996).  Moreover, the Board notes that the veteran refused 
to cooperate with a VA psychiatric examiner in September 
1996.  Simply put, any duty to assist is not always a one-way 
street.  If a veteran wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Hence, no further development is in order.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).
Disability evaluations
The veteran is appealing the original disability evaluations 
assigned following an award of service connection, and, as 
such, the claims for the compensable evaluations for anemia a 
left corneal scar are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in 
such a case as this it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  After reviewing 
the evidence, which includes various VA examination reports, 
the Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that no further assistance is 
required to comply with the duty to assist her mandated by 38 
U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Anemia

Anemia has been rated as noncompensable since June 1, 1996.  
Under the provisions of 38 C.F.R. § 4.117, Diagnostic Code 
7700, a compensable (10 percent) rating for anemia requires a 
hemoglobin level of 10 grams per 100 milliliters or less with 
such findings as weakness, easy fatigability, or headaches.

After applying the standards pursuant to Diagnostic Code 
7700, the Board finds that the veteran's anemia does not 
warrant a compensable rating.  As noted, Diagnostic Code 7700 
requires clinical evidence demonstrating a hemoglobin level 
of 10 grams per 100 milliliters or less.  A September 1996 VA 
examination, however, revealed a reading of 12.4 grams per 
100 milliliters.  Therefore, given that the criteria have not 
been met, a compensable rating is not in order.

With respect to this issue, the representative correctly 
points out that the July 1997 statement of the case, which is 
associated with the claims file, is incomplete.  
Specifically, it does not include the reasons and bases 
discussion with respect to the RO's denial of a compensable 
rating for anemia.  The representative further contends that 
this issue should be remanded in order to provide the missing 
information to the appellant.  The Board finds that a remand 
is not necessary, however, because the RO previously supplied 
a copy of the reasons and bases with respect to this issue in 
the April 1997 notice of decision.  Thus, since the appellant 
has been informed of the RO's reasons and bases for its 
denial of a compensable rating for anemia, the Board finds 
that the RO's error was harmless.
   
Corneal scar

The veteran is service connected for a corneal scar of the 
left eye.  The RO considered by analogy 38 C.F.R. § 4.84a, 
Diagnostic Code 6011 for scars of the retina.  Notably, 
however, the Board finds that Diagnostic Code 6011 is not 
applicable here because there is no medical evidence that the 
veteran's left retina has been scarred.  Thus, a compensable 
rating is not warranted under that code.

The Board finds that an unhealed eye injury is appropriately 
rated under 38 C.F.R. § 4.84a, Diagnostic Code 6009, the code 
for eye injuries.  In chronic form, an eye injury is rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field, loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  Where the rating 
schedule does not provide a noncompensable evaluation for a 
particular disability, such an evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

During a September 1996 VA examination, the veteran reported 
that she had a left corneal scar resulting from an accident 
ten years before.  She did not recall whether there was a 
foreign body in her left eye, or what treatment was provided 
at the time.  Physical examination revealed a "non 
staining," fairly superficial linear scar measuring 2.2 
millimeters long below the visual axis in the left eye.  The 
diagnoses were refractive error correctable to 20/20 in each 
eye, and a corneal scar of the left eye that was not visually 
significant.

In her written statements associated with this claim, the 
appellant has not described any specific disabling symptoms 
with respect to her left corneal scar.

Therefore, there is no medical evidence that the left eye 
injury, which occurred in service, has not healed or that it 
is productive of any impairment of visual acuity, field loss, 
pain, episodic incapacity or that it is otherwise 
symptomatic.  It is well to note that the appellant has not 
specifically alleged any current disability relating to the 
left corneal scar.  Accordingly, a compensable evaluation is 
not in order.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for anxiety neurosis is denied.

Entitlement to an compensable rating for anemia and for a 
scar of the left cornea from June 1, 1998, is denied.  


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

